         Douglas R. Ricks, OSB 044026
         VANDEN BOS & CHAPMAN, LLP
         319 SW Washington St., Ste. 520
         Portland, OR 97204
         Telephone: 503-241-4869
         Fax: 503-241-3731

                  Of Attorneys for Debtor-in-Possession




                                      IN THE UNITED STATES BANKRUPTCY COURT

                                                  FOR THE DISTRICT OF OREGON

          In re                                                            Case No. 19-34092-tmb11
          Fizz & Bubble, LLC
                                                                           DEBTOR'S PLAN OF
                                                                           REORGANIZATION (DATED: 07/07/20)
                   Debtor-in-Possession.


                                                    TABLE OF CONTENTS
         ARTICLE 1. -- DEFINITIONS.............................................................................................. 1

         ARTICLE 2. -- DISCLOSURE STATEMENT ...................................................................... 1

         ARTICLE 3. -- PLAN STRUCTURE; ASSETS ................................................................... 1

           3.1.     Primary Structure of the Plan.................................................................................1
           3.2.     Assets. .....................................................................................................................2
         ARTICLE 4. -- CLASSIFICATION OF CLAIMS .................................................................. 3

           4.1.     Secured Creditors. ..................................................................................................3
            4.1.1.           Classes 1A-1D – Decathlon Alpha III, L.P. ...................................................3
           4.2.     Disputed Secured Creditors ...................................................................................3
            4.2.1.           Class 2 – Capital Funding ASAP LLC. .........................................................3
            4.2.2.           Class 3 – Queen Funding LLC......................................................................4
            4.2.3.           Class 4 – Unique Funding Solutions, LLC. .................................................4
           4.3.     Priority Creditors.....................................................................................................4

Page i             TABLE OF CONTENTS                                                                           VANDEN BOS & CHAPMAN, LLP
                                                                                                                      Attorneys at Law
                                                                                                             319 SW Washington Street, Suite 520
                                                                                                                Portland, Oregon 97204-2690
                                                                                                                       (503) 241-4869
             4.3.1.         Class 5 – Employees. ....................................................................................4
             4.3.2.         Class 6 – Internal Revenue Service. ............................................................4
             4.3.3.         Class 7 – Oregon Department of Revenue. .................................................5
            4.4.    Unsecured Creditors ...............................................................................................5
             4.4.1.         Class 8 - Administrative Convenience Class. .............................................5
             4.4.2.         Class 9 - General Unsecured Claims. ..........................................................5
             4.4.3.         Class 10 - Unclassified Creditors.................................................................5
          ARTICLE 5. -- TREATMENT OF CLAIMS.......................................................................... 5

            5.1.    Secured Creditors. ..................................................................................................6
             5.1.1.         Class 1A – Decathlon. ...................................................................................6
             5.1.2.         Class 1B – Decathlon. ...................................................................................6
             5.1.3.         Class 1C – Decathlon. ...................................................................................7
             5.1.4.         Class 1D – Decathlon. ...................................................................................7
            5.2.    Disputed Secured Creditors. ..................................................................................7
             5.2.1.         Class 2 – Capital Funding ASAP. .................................................................7
             5.2.2.         Class 3 – Queen Funding LLC......................................................................7
             5.2.3.         Class 4 – Unique Funding Solutions, LLC. .................................................8
            5.3.    Priority Creditors.....................................................................................................8
             5.3.1.         Class 5 – Employees. ....................................................................................8
             5.3.2.         Class 6 – Internal Revenue Service. ............................................................8
             5.3.3.         Class 7 – Oregon Department of Revenue ..................................................9
            5.4.    Unsecured Creditors ...............................................................................................9
             5.4.1.         Class 8 - Administrative Convenience Class. .............................................9
             5.4.2.         Class 9 - General Unsecured Claims. ........................................................10
             5.4.3.         Class 10 - Unclassified Creditors...............................................................10
          ARTICLE 6. -- DISPUTED CLAIMS; OBJECTIONS TO CLAIMS.................................... 10

          ARTICLE 7. -- ADMINISTRATIVE EXPENSES ................................................................ 11

             7.1.           Claims Entitled to Priority Under Section 503(b)(9). ................................11
             7.2.           Administrative Claims Not Entitled to Priority Under Section 503(b)(9). 11
          ARTICLE 8.-- IMPLEMENTATION ................................................................................... 12

            8.1.    Termination of Debtor-in-Possession. ................................................................12


Page ii             TABLE OF CONTENTS                                                                      VANDEN BOS & CHAPMAN, LLP
                                                                                                                  Attorneys at Law
                                                                                                         319 SW Washington Street, Suite 520
                                                                                                            Portland, Oregon 97204-2690
                                                                                                                   (503) 241-4869
           8.2.    Effective Date. .......................................................................................................12
           8.3.    Transfer of Assets.................................................................................................12
           8.4.    Funding for Plan Payments. .................................................................................13
           8.5.    Avoidance Claims. ................................................................................................13
           8.6.    Third-Party Claims. ...............................................................................................14
           8.7.    Fees Payable Under 28 U.S.C. §1930. ..................................................................14
           8.8.    Payment of Professional Fees and Expenses After the Effective Date. ...........15
           8.9.    Continuation of Retiree Benefits. ........................................................................15
           8.10.      Prepayment. .......................................................................................................16
           8.11.      Requests for Post-Confirmation Notices. ........................................................16
           8.12.      No Attorney Fees. ..............................................................................................16
           8.13.      No Interest. .........................................................................................................16
           8.14. Distribution of Reserved Funds for Payment of Professional Fees and
           Expenses After the Effective Date. ................................................................................16
       ARTICLE 9. -- LEASES AND EXECUTORY CONTRACTS............................................. 17

           9.1.    Leases and Executory Contracts Assumed........................................................17
           9.2.    Leases and Executory Contracts Rejected. ........................................................17
       ARTICLE 10. -- MODIFICATION OF THE PLAN ............................................................. 18

       ARTICLE 11. -- EFFECT OF CONFIRMATION ................................................................ 19

       ARTICLE 12. -- DISCHARGE ........................................................................................... 19

       ARTICLE 13. -- DEFAULT................................................................................................ 19

           13.1.      General Provisions. ...........................................................................................19
           13.2.      Special Tax Creditor Provisions. ......................................................................20
       ARTICLE 14. -- OBJECTIONS TO CLAIMS AND DETERMINATION OF SECURED
       STATUS ............................................................................................................................ 21

       ARTICLE 15. -- RESERVATION OF POWERS ................................................................ 22

       ARTICLE 16. -- WAIVER OF PROVISIONS ..................................................................... 22

       ARTICLE 17. -- RETENTION OF JURISDICTION............................................................ 22

       ARTICLE 18. -- SECTION 1129(b) REQUEST ................................................................. 23

       ARTICLE 19. -- MISCELLANEOUS ................................................................................. 23

Page iii           TABLE OF CONTENTS                                                                         VANDEN BOS & CHAPMAN, LLP
                                                                                                                    Attorneys at Law
                                                                                                           319 SW Washington Street, Suite 520
                                                                                                              Portland, Oregon 97204-2690
                                                                                                                     (503) 241-4869
          19.1.     Headings. ............................................................................................................23
          19.2.     Notices. ...............................................................................................................23
          19.3.     Reservation of Rights. .......................................................................................24
          19.4.     Computation of Time Periods. ..........................................................................24
          19.5.     Creditor's Change of Address. .........................................................................25
          19.6.     Utility Deposits. ..................................................................................................25
          19.7.     Setoffs. ................................................................................................................25
          19.8.     Section 1146(a) Exemption. ..............................................................................25
          19.9.     Recordable Order...............................................................................................26
          19.10.       Reserve Fund. .................................................................................................26
          19.11.       Effectuating Documents and Further Transactions. ...................................27



      Exhibit A – Definitions .........................................................................................................1
      Exhibit B – Debtor’s Contracts / Lease Agreements – Assumed and/or Rejected .......17




Page iv           TABLE OF CONTENTS                                                                         VANDEN BOS & CHAPMAN, LLP
                                                                                                                   Attorneys at Law
                                                                                                          319 SW Washington Street, Suite 520
                                                                                                             Portland, Oregon 97204-2690
                                                                                                                    (503) 241-4869
                                       ARTICLE 1. -- DEFINITIONS

               Definitions of certain terms used in the Plan and Disclosure Statement are attached

       as Exhibit A – Definitions. Other terms are defined in the text of the Plan. In either case,

       when a defined term is used, the first letter of each word in the defined term is capitalized.

       Terms used and not defined in the Plan and Disclosure Statement shall have the meanings

       given in the Code or Bankruptcy Rules.

                                ARTICLE 2. -- DISCLOSURE STATEMENT

               Debtor has filed a Disclosure Statement which Debtor contends satisfies the

       requirements of 11 U.S.C. §§ 1125 and 1126 and Bankruptcy Rule 3016(c). Prior to mailing

       the Plan to Creditors for voting, the Court will have considered and approved the Disclosure

       Statement. The Disclosure Statement provides useful information to assist Creditors in

       voting on the Plan. A copy of the Disclosure Statement accompanies the Plan and should

       be considered in conjunction with the Plan.

                               ARTICLE 3. -- PLAN STRUCTURE; ASSETS

               3.1.   Primary Structure of the Plan

               The key elements of the Plan are as follows:

                      1) The Debtor and its professionals have engaged in a process to obtain new

                         investment for the Debtor’s business as a means to facilitate a capital

                         infusion to stabilize operations and to fund payment to the Debtor’s

                         Creditors. New investment would be made in a newly formed corporation,

                         the Acquiring Entity, which would then issue securities pursuant to the Plan




Page 1 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                                                                                 319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869
                         on account of the cash from new investors and in exchange for certain

                         Claims.

                      2) The Acquiring Entity, once formed and capitalized, would then enter into an

                         asset purchase agreement with the Debtor to acquire the Assets of the

                         Debtor and the bankruptcy estate. The Debtor would then seek Court

                         approval for the sale of the Assets, free and clear of all liens, claims, and

                         interests, which would be noticed to all creditors and include disclosure of

                         the primary terms of the acquisition (purchase price, closing conditions,

                         and any Assets excluded from the purchase). An accompanying

                         disclosure will also include detailed information on the Acquiring Entity,

                         including the projected classes of securities and the share of such

                         securities held by various constituencies.

                      3) Once the sale of the Assets is complete, the Debtor will utilize the sale

                         proceeds to make payments to Creditors as outlined in the Plan. The Plan

                         contemplates that the Acquiring Entity will assume the responsibility for

                         payment over time of certain priority tax obligations that will not be satisfied

                         from the sale proceeds.

               3.2.   Assets.

               As outlined above, the Assets of the Debtor will be transferred to the Acquiring Entity

       as part of a purchase agreement. Any Assets excluded from the sale to the Acquiring Entity

       shall be deemed abandoned.




Page 2 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                                ARTICLE 4. -- CLASSIFICATION OF CLAIMS

               4.1.   Secured Creditors.

                       4.1.1.      Classes 1A-1D – Decathlon Alpha III, L.P.

                       Classes 1A-1D consist of the Allowed Secured Claims of Decathlon Alpha III,

       L.P. (“Decathlon”), deemed to be a separate subclass as shown below:

                      CLAIM        CURRENT
           CLASS       NO.       AMOUNT OWED                       COLLATERAL
             1A         28        9,617,648.00*    Revenue Loan and Security Agreement
                                                   and Amendments thereto secured by UCC
                                                   91676432 – Briefly described as: All
                                                   present and hereafter acquired property of
                                                   the Company wherever located and
                                                   however described and all proceeds
                                                   thereof, et al.
               1B                 $250,000.00*     Debtor-in-Possession Loan and Security
                                                   Agreement granting a security interest in
                                                   hypothecates, mortgages, pledges and
                                                   sets over unto the Lender all right, title, and
                                                   interest of the Borrower in all of the
                                                   Collateral.
               1C                 $250,000.00*     First Amendment to Debtor-in-Possession
                                                   Loan and Security Agreement – Same as
                                                   1B.
               1D                 $300,000.00*     Second Amendment to Debtor-in-
                                                   Possession Loan and Security Agreement
                                                   – Same as 1B.
       * plus additional amounts owed to Creditor for interest accrual and amounts owed for
       attorney fees and costs.
               4.2.   Disputed Secured Creditors

                       4.2.1.   Class 2 – Capital Funding ASAP LLC.

                       Class 2 consists of the disputed Secured Claim of Capital Funding ASAP

       LLC ("Capital Funding ASAP"), (Claim No. 32) for payment of the approximate amount of


Page 3 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                VANDEN BOS & CHAPMAN, LLP
                                                                                        Attorneys at Law
                                                                               319 SW Washington Street, Suite 520
                                                                                  Portland, Oregon 97204-2690
                                                                                         (503) 241-4869
       $593,727.30 secured by UCC 92032769 for collateral described as: Accounts Receivable,

       Cash, Cash Proceeds, Accounts, Chattel Paper, Equipment, General Intangibles, Inventory,

       Instruments Related to the Receipts, Instruments Related to the Future Receivables, which

       the Debtor disputes is secured by any value in such collateral in light of the senior Allowed

       Secured Claims of Decathlon.

                      4.2.2.    Class 3 – Queen Funding LLC.

                      Class 3 consists of the disputed Secured Claim of Queen Funding LLC, for

       payment of the approximate amount of $530,437.00 secured by a promissory note which

       the Debtor disputes the validity of the asserted secured status.

                      4.2.3.    Class 4 – Unique Funding Solutions, LLC.

                      Class 4 consists of the disputed Secured Claim of Unique funding Solutions,

       LLC, for payment of the approximate amount of $717,826.00 secured by agreement which

       the Debtor disputes the validity of the asserted secured status.

               4.3.   Priority Creditors

                      4.3.1. Class 5 – Employees.

                      Class 5 consists of allowed employee wage and benefit Claims having priority

       under 11 U.S.C. § 507(a)(4).

                      4.3.2. Class 6 – Internal Revenue Service.

                      Class 6 consists of the Priority Claims of the Internal Revenue Service (“IRS”)

       (Claim No. 40) entitled to priority under 11 U.S.C. § 507(a)(8) (Claims of governmental units

       for unpaid taxes).




Page 4 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                 VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
                                                                                319 SW Washington Street, Suite 520
                                                                                   Portland, Oregon 97204-2690
                                                                                          (503) 241-4869
                      4.3.3. Class 7 – Oregon Department of Revenue.

                      Class 7 consists of the Priority Claims of the Oregon Department of Revenue

       (“ODR”) (Claim No. 55) entitled to priority under 11 U.S.C. § 507(a)(8) (Claims of

       governmental units for unpaid taxes).

               4.4.   Unsecured Creditors

                      4.4.1. Class 8 - Administrative Convenience Class.

                      Class 8 consists of those Creditors holding general Unsecured Claims of

       $1,000.00 or less, and those Creditors holding Unsecured Claims who elect to reduce their

       Claims to $1,000.00 or less and elect to have the treatment provided for the Creditors within

       Class 8.

                      4.4.2. Class 9 - General Unsecured Claims.

                      Class 9 consists of those Creditors other than those specified in Class 10

       below, holding allowed general Unsecured Claims in amounts in excess of $1,000.

                      4.4.3. Class 10 - Unclassified Creditors.

                      Unclassified - Equity Holders. Kimberly Mitchell is the sole equity holder in

       the case.

                                 ARTICLE 5. -- TREATMENT OF CLAIMS

               Unless otherwise stated, all Classes of Claims are impaired under the Plan and

       entitled to vote.

               Except as otherwise modified by the Plan, all agreements executed between the

       Debtor and Debtor's Creditors including, but not limited to, contracts, leases, security

       agreements, UCC financing statements, mortgages, trust deeds and all other documents,

       shall remain in full force and effect according to their terms.

Page 5 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                                                                                 319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869
               5.1.   Secured Creditors.

               Unless otherwise stated, any unpaid deficiency after sale, foreclosure or return of a

       Secured Creditor's Collateral shall be treated as an Unsecured Claim. Unless a Secured

       Creditor files an itemized Claim (or amends an existing Claim) to assert a deficiency Claim

       within 60 days after sale, foreclosure or return of its Collateral, any such deficiency Claim

       shall be deemed waived. A Claim for a deficiency shall be filed with the Court and served

       upon the Debtor and Debtor's counsel. Unless the Debtor objects to a deficiency Claim

       within 60 days of service, the deficiency Claim shall be deemed allowed.

               Unless otherwise stated, the terms of all agreements between the Debtor and

       Secured Creditors shall remain the same, excepting that the maturity date of any note shall

       be extended to a date not less than 5 years from the Effective Date; defaults based on

       Debtor's insolvency or filing of bankruptcy shall not be enforceable.

                      5.1.1. Class 1A – Decathlon.

                      Decathlon’s Allowed Secured Claim within this subclass will be deemed

       satisfied in full upon issuance of new securities in the Acquiring Entity. The number of

       shares issued to Decathlon, percentage of ownership, and classes of securities shall be

       outlined in a separate Motion for Authority to Sell Property Fee and Clear of Liens filed prior

       to the Effective Date.

                      5.1.2. Class 1B – Decathlon.

                      Decathlon’s Allowed Secured Claim within this subclass will be deemed

       satisfied in full upon issuance of new securities in the Acquiring Entity. The number of

       shares issued to Decathlon, percentage of ownership, and classes of securities shall be




Page 6 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                                                                                 319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869
       outlined in a separate Motion for Authority to Sell Property Fee and Clear of Liens filed prior

       to the Effective Date.

                      5.1.3. Class 1C – Decathlon.

                      Decathlon’s Allowed Secured Claim within this subclass will be deemed

       satisfied in full upon issuance of new securities in the Acquiring Entity. The number of

       shares issued to Decathlon, percentage of ownership, and classes of securities shall be

       outlined in a separate Motion for Authority to Sell Property Fee and Clear of Liens filed prior

       to the Effective Date.

                      5.1.4. Class 1D – Decathlon.

                      Debtor will pay Decathlon’s Allowed Secured Claims within this subclass

       pursuant to the terms of the existing loan documents between the Debtor and Decathlon on

       or before 90 days after the Effective Date.

               5.2.   Disputed Secured Creditors.

                       5.2.1.   Class 2 – Capital Funding ASAP.

                      Class 2 is impaired. The Claim within this Class is a Disputed Claim, as the

       Debtor has or will file a Motion to Value Collateral and object to the secured status claimed

       by Capital Funding ASAP. If such motion is granted and objection is sustained, then the

       Claim in this Class will be treated as a Class 9 Claim. If such motion is denied and objection

       is overruled, then the Claim in this Class will be treated in the same manner as Class 1A,

       unless such Creditor consents to treatment as a Class 8 or Class 9 Creditor.

                      5.2.2.    Class 3 – Queen Funding LLC.

                      Class 3 is impaired. The Claim within this Class is a Disputed Claim, as the

       Debtor has or will object to the secured status claimed by Queen Funding LLC. If such


Page 7 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                                                                                 319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869
       objection is sustained, then the Claim in this Class will be treated as a Class 9 Claim. If such

       objection is overruled, then the Claim in this Class will be treated in the same manner as

       Class 1A, unless such Creditor consents to treatment as a Class 8 or Class 9 Creditor.

                      5.2.3.      Class 4 – Unique Funding Solutions, LLC.

                      Class 4 is impaired. The Claim within this Class is a Disputed Claim, as the

       Debtor has or will object to the secured status claimed by Unique Funding Solutions, LLC. If

       such objection is sustained, then the Claim in this Class will be treated as a Class 9 Claim. If

       such objection is overruled, then the Claim in this Class will be treated in the same manner

       as Class 1A, unless such Creditor consents to treatment as a Class 8 or Class 8 Creditor.

               5.3.   Priority Creditors

                      5.3.1. Class 5 – Employees.

                      Class 5 is unimpaired. Certain Class 5 priority claims for unpaid wages and

       unpaid health-insurance premiums were paid by the Debtor postpetition in the ordinary

       course of Debtor’s business. All remaining Allowed Class 5 priority claims will be paid in full

       on or before the Effective Date. Allowed non-priority claims for wages, benefits or vacation

       shall be paid as Unsecured Claims under Class 9, as applicable.

                      5.3.2. Class 6 – Internal Revenue Service.

                      Class 6 is unimpaired and not entitled to vote. Creditors holding allowed

       Priority Claims within this Class shall be paid as follows:

                      (1)      An initial payment on such Allowed Priority Claims within 30 days of the

                               Effective Date, which the Debtor currently estimates will be in the

                               amount of $350,000. In the event that such payment is reduced based

                               on the final purchase price paid for the Assets of the Debtor by the
Page 8 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
                             Acquiring Entity, the initial payment will be reduced accordingly, but in

                             no event to an amount lower than the payment made on account of

                             Class 9 Claims.

                      (2)    On the amount remaining on such Allowed Priority Claims, equal

                             monthly payments with simple interest at 4% per annum beginning in

                             the month following that in which the initial payment is made and

                             continuing through October 2024. Payments shall be due on the tenth

                             day of each calendar month, and the Acquiring Entity shall specifically

                             assume responsibility for making such payments to Class 6 upon its

                             acquisition of the Assets of the Debtor. Nothing in this Plan shall

                             prevent the Debtor or the Acquiring Entity from pre-paying amounts due

                             to Class 6 Creditors.

                      5.3.3. Class 7 – Oregon Department of Revenue

                      Class 7 is unimpaired and not entitled to vote. Creditors holding Allowed

       Priority Claims within this Class shall be paid in full on the later of (a) the Effective Date or

       (b) the Allowance Date, unless such holder shall agree, or has agreed, in writing to a

       different treatment of such Claim(s).

               5.4.   Unsecured Creditors

                      5.4.1. Class 8 - Administrative Convenience Class.

                      Class 8 is impaired. Class 8 consists of Allowed Unsecured Claims which are

       equal to or less than $1,000.00. Each holder of a Claim in such class shall receive cash in

       an amount equal to 25 percent of the allowed amount of such Claim, without interest, within

       thirty (30) days following the Effective Date. Any Creditor holding an Unsecured Claim in
Page 9 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
       excess of $1,000.00 may “opt in” to Class 8 by marking a special “opt in” election on the

       ballot for voting for or against this Plan. Creditors holding Claims in excess of $1,000.00

       who elect to “opt-in” to Class 8 shall agree to reduce their Claims to $1,000.00 and to

       consent to the treatment of their reduced Claim as called for within Class 8, and thereby be

       excluded from treatment as a Class 9 Creditor.

                      5.4.2. Class 9 - General Unsecured Claims.

                      Class 9 is impaired. The Creditors within Class 9 shall be collectively paid an

       amount equal to the initial payment to be made to Class 6 Creditors within thirty (30) days

       following the Effective Date, which shall be divided pro rata among the Claims within Class

       9 based on the amount of each Claim within Class 9. As shown on Exhibit 1 of Debtor’s

       Disclosure Statement, Debtor projects that approximately $350,000.00 will be distributed to

       the Class 9 Claims, which would result in a distribution of approximately 3% to each Class 9

       Claimant.

                      5.4.3. Class 10 - Unclassified Creditors.

                      Unclassified - Equity Holders. Kimberly Mitchell is the sole equity holder in

       the case. The membership interests and interests of all Equity Holders in the Debtor shall

       be deemed extinguished without further action by the Debtor upon the Effective Date.

                      ARTICLE 6. -- DISPUTED CLAIMS; OBJECTIONS TO CLAIMS

                Only Claims that are Allowed Claims and not subject to an action described in 11

       U.S.C. § 502(d) shall be entitled to distributions under the Plan. Debtor reserves the right to

       contest and object to any Claims and previously scheduled amounts, including, without

       limitation, those Claims and scheduled amounts that are specifically referenced herein, are

       not listed in the Schedules, are listed therein as disputed, contingent and/or unliquidated in

Page 10 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
                                                                                319 SW Washington Street, Suite 520
                                                                                   Portland, Oregon 97204-2690
                                                                                          (503) 241-4869
       amount, or are listed therein at a different amount than the Debtor or Liquidating Trust

       believes is validly due and owing. Unless otherwise ordered by the Bankruptcy Court, all

       objections to Claims and scheduled amounts (other than Administrative Expense Claims)

       shall be Filed and served upon counsel for Debtor and the holder of the Claim objected to in

       the time prescribed by Section 19.12 of this Plan. The last day for filing Administrative

       Expense Claims and objections thereto shall be set pursuant to an order of the Bankruptcy

       Court. All Disputed Claims shall be resolved by the Bankruptcy Court, except to the extent

       that (a) Debtor may otherwise elect consistent with the Plan and the Bankruptcy Code or (b)

       the Bankruptcy Court may otherwise order.

                                ARTICLE 7. -- ADMINISTRATIVE EXPENSES

                7.1.   Claims Entitled to Priority Under Section 503(b)(9).

                Unless otherwise agreed, Claims within Section 503(b)(9) of the Bankruptcy Code,

       which are entitled to treatment as Administrative Claims, and not already paid pre-

       confirmation based on a Court Order, shall be paid in full within 30 days following the

       Effective Date without interest.

                7.2.   Administrative Claims Not Entitled to Priority Under Section 503(b)(9).

                All allowed Administrative Claims which are not entitled to priority pursuant to

       §503(b)(9) of the Code shall be paid in full, unless otherwise agreed in writing by the holder

       of such Claim or ordered by the Court, on or before the Effective Date of the Plan, or within

       ten (10) days of entry of a Court order approving an application for allowance of an

       Administrative Claim, whichever is the later. Any party who asserts an Administrative Claim

       against the Debtor shall file such Claim within thirty (30) days of the Effective Date or the

       right to such Claim shall be barred.

Page 11 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                Debtor has not requested, nor does Debtor expect to request, installment payment

       arrangements from any Administrative Claimant, but reserves the right to do so if necessary

       or appropriate. Notice of the terms of any proposed installment payment schedule will be

       disclosed to the Court in the final fee application of any Administrative Claimant who will be

       paid on an installment basis.

                                       ARTICLE 8.-- IMPLEMENTATION

                8.1.   Termination of Debtor-in-Possession.

                On the Effective Date, the Debtor's status as Debtor-in-Possession shall terminate,

       and the Assets of the Debtor shall be transferred to the Acquiring Entity pursuant to the

       terms of an approved purchase agreement.

                8.2.   Effective Date.

                The Effective Date of the Plan means the thirtieth (30th) day after the date on which

       the order confirming the Plan is entered by the Clerk of the Bankruptcy Court, provided

       there is no stay of such order then in effect; or if a stay is then in effect, then the date on

       which the order confirming the Plan becomes a Final Order.

                8.3.   Transfer of Assets.

                On or before the Effective Date, the Assets of the Debtor shall be transferred to the

       Acquiring Entity, and all property of the bankruptcy estate, free and clear of all claims, liens,

       charges or other interests of Creditors arising prior to the entry of the order confirming the

       Plan except for liens upon property securing Claims provided for in the Plan. The terms of

       such transfer shall be separately noticed in a Motion for Authority to Sell Property Free and

       Clear of Liens. Except as provided in such Motion, the property of the Debtor and/or the

       property of the bankruptcy estate which will vest in the Debtor on the Effective Date

Page 12 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
       includes, but is not limited to, all Third-Party Claims, Avoidance Claims, and respective tax

       attributes including, but not limited to, ordinary loss carry forwards and capital loss carry

       forwards as defined and allowed under the Internal Revenue Code and the laws of the State

       of Oregon that the Debtor or the bankruptcy estate were entitled to claim pre-petition, or that

       arose post-petition.

                8.4.   Funding for Plan Payments.

                The payments due under the Plan will be funded by (1) proceeds from the sale of all

       of the Assets to the Acquiring Entity and (2) as to future payment of the assumed liability to

       Class 6 Creditors, the post-transfer revenue generated by the Acquiring Entity. The

       Debtor's projections for income during the life of the Plan, and the assumptions underlying

       those projections are attached as Exhibit 6 - Income and Expense Projections / Debtor's

       Assumptions Underlying Income and Expense Projections to Debtor's Disclosure

       Statement. In summary, Debtor proposes to fund the payments called for by this Plan from

       Debtor's post-petition operations, together with proceeds from property surrendered or

       liquidated pre-confirmation.

                8.5.   Avoidance Claims.

                Avoidance Claims, if any, are retained pending transfer of such Avoidance Claims to

       the Acquiring Entity, as outlined above. In the event the Acquiring Entity does not elect to

       acquire an Avoidance Claim or any Avoidance Claims, the Debtor may retain and pursue

       such claims or may elect to assign such claims to the Committee to pursue for the benefit of

       Class 9 Claims. Any holder of a Claim against the Debtor shall automatically have such

       Claim disallowed without further action by the Debtor or order of this Court if the holder of a

       Claim fails to repay the Debtor or, after transfer of the Avoidance Claim(s), the Acquiring

Page 13 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
       Entity any sum that may be recoverable by the Debtor under Bankruptcy Code §§ 522(f),

       522(h), 542, 543, 544, 545, 547, 548, 549, 550 or 724(a) within ten (10) days of a final

       judgment in the Debtor's or Acquiring Entity’s favor against such Claim holder, unless such

       Creditor has posted a supersedeas bond for the entire amount of the Debtor's or the

       Acquiring Entity’s judgment.

                8.6.   Third-Party Claims.

                All Third-Party Claims are preserved pending transfer of such Third-Party Claims to

       the Acquiring Entity, as outlined above. Debtor is not aware of any Third-Party Claims,

       outside of the claims identified on Exhibit A attached to this Plan. In the event any

       additional Third-Party Claims are discovered, Debtor or the Acquiring Entity shall provide

       notice describing such Third-Party Claims along with a statement regarding the Debtor’s or

       Acquiring Entity’s intent to pursue or abandon the Claim. In addition, the Debtor or the

       Acquiring Entity, with notice, may abandon a Third-Party Claim at any time.

                8.7.   Fees Payable Under 28 U.S.C. §1930.

                All fees payable under 28 U.S.C. §1930, as determined by the Court, shall be paid on

       or before the Effective Date. All post-petition fees payable under 28 U.S.C. §1930 shall be

       paid when due. Debtor shall be responsible for timely payment of fees incurred pursuant to

       28 U.S.C. §1930(a)(6) until the case is closed, converted, or dismissed. After confirmation,

       the Debtor shall file with the Court a monthly financial report for each month, or portion

       thereof, that the case remains open. The monthly financial report shall include a statement

       of all disbursements made during the course of the month, whether or not pursuant to the

       Plan.




Page 14 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                 VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                                                                                 319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869
                The Debtor shall be responsible for timely payment of U.S. Trustee fees incurred

       pursuant to 28 USC § 1930(a)(6) until the case is closed, converted or dismissed (including

       payment of any such fees incurred in any partial quarter during which this case is closed,

       converted or dismissed). After confirmation, the Reorganized Debtor shall file with the Court

       a monthly financial report for each month, or portion thereof, that the case remains open

       and/or is reopened at any time. The monthly financial report shall include a statement of all

       disbursements made during the course of the month, whether or not pursuant to the Plan.

       All U.S. Trustee fees, including any such fees accrued in any partial quarter, shall be paid

       as a condition precedent prior to case closure.

                In addition, notwithstanding Section 14.9 of the Disclosure Statement and Section 7.9

       of the Plan, the U.S. Trustee shall be entitled to interest, fines and penalties on any past

       due U.S. Trustee fees.

                8.8.   Payment of Professional Fees and Expenses After the Effective Date.

                Any professional person employed by the Debtor after the Effective Date shall be

       paid by the Debtor upon submission to the Designated Parties of a detailed billing statement

       setting forth the amount of compensation or reimbursement, or both, sought. If none of the

       Designated Parties objects to a bill on or before a date that is ten (10) business days after it

       is served, the Debtor may pay such fees and expenses in the amount requested without

       further Court approval or Order. If a timely objection is made and is not withdrawn, any

       dispute shall be submitted to the Bankruptcy Court for resolution.

                8.9.   Continuation of Retiree Benefits.

                Retiree benefits, if any (and Debtor believes there are none), shall be continued after

       the Effective Date without modification at the level established pursuant to §1114(e)(1)(B) or

Page 15 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
       (g) of the Code for the duration of the period that the Debtor has obligated itself to provide

       such benefits.

                8.10. Prepayment.

                Debtor may pre-pay any amounts due (as determined under the terms of the Plan) to

       any Creditor or Class of Creditors prior to the due dates set in the Plan without penalty and

       without prior notice or Court approval. This section does not authorize the Debtor to pay off

       any claim except as specifically provided in the Plan.

                8.11. Requests for Post-Confirmation Notices.

                This Section Intentionally Deleted.

                8.12. No Attorney Fees.

                No attorney’s fees shall be paid with respect to any Claim except as specified in the

       Plan or allowed by a Final Order of Bankruptcy Court.

                8.13. No Interest.

                Except as expressly stated in the Plan or otherwise allowed by the Bankruptcy Court,

       no interest, penalty or late charge arising after the Petition Date shall be allowed on any

       Claim, and the Debtor shall be entitled to offset the distribution to any Creditor who has

       received payment for post-petition, interest, penalties or late charges not approved by the

       Court.

                8.14. Distribution of Reserved Funds for Payment of Professional Fees and

       Expenses After the Effective Date.

                Any professional person employed by the Debtor after the Effective Date shall be

       paid by the Debtor upon submission to the Designated Parties of a detailed billing statement

       setting forth the amount of compensation or reimbursement, or both, sought. If none of the

Page 16 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                 VANDEN BOS & CHAPMAN, LLP
                                                                                          Attorneys at Law
                                                                                 319 SW Washington Street, Suite 520
                                                                                    Portland, Oregon 97204-2690
                                                                                           (503) 241-4869
       Designated Parties objects to a bill on or before a date that is ten (10) business days after it

       is served, the Debtor may pay such fees and expenses in the amount requested without

       further Court approval or Order. If a timely objection is made and is not withdrawn, any

       dispute shall be submitted to the Bankruptcy Court for resolution.

                          ARTICLE 9. -- LEASES AND EXECUTORY CONTRACTS

                9.1.   Leases and Executory Contracts Assumed.

                Effective on and as of the Effective Date, each executory contract and unexpired

       lease that exist between Debtor and any other party, with respect to which the Debtor has

       filed a motion in this case for authority to assume and/or that is listed on Exhibit B –

       Debtor's Contracts / Lease Agreements – Assumed and/or Rejected attached to the

       Plan, is hereby expressly assumed, except for any executory contracts and unexpired

       leases that have been rejected by the Debtor with the approval of the Court on or before the

       Effective Date or with respect to which a motion for rejection has been filed on or before the

       Confirmation.

                9.2.   Leases and Executory Contracts Rejected.

                Without admitting the existence of, or validity of, any other executory contract or

       unexpired lease, all executory contracts or unexpired leases with respect to which Debtor

       has not filed a motion seeking authority to assume or which are not expressly assumed in

       the Plan shall be rejected on the Effective Date. Rejected executory contracts include, but

       are not limited to: (a) Debtor's lease with Harsch Investment Properties, LLC previously

       rejected under the Amended Order Re: Debtor’s First Amended Motion to Reject

       Nonresidential Real Property Lease (Doc No. 313) and (b) Debtor’s lease with Tualatin

       Industrial Ventures, LLC previously rejected under the Stipulated Order Authorizing Debtor

Page 17 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
       to Reject Non-Residential Real Property Lease (Doc No. 284). Any Claims for damages

       arising by reason of the rejection of any executory contract or unexpired lease will be

       disallowed and the holder thereof barred from receiving distributions under the Plan unless

       a Proof of Claim for such damages on account of rejection is filed with the Court within thirty

       days after the Effective Date. Any Claims based upon rejection of a lease for real property

       shall be limited to the amount set forth in 11 U.S.C. §502(b)(6). Lease Rejection Claims

       shall be treated as general Unsecured Claims under Class 15 or 16, whichever is applicable

       to the amount of such Lease Rejection Claim.

                              ARTICLE 10. -- MODIFICATION OF THE PLAN

                The Debtor may, upon compliance with requirements of 11 U.S.C. § 1127, propose

       amendments or modifications to the Plan at any time prior to confirmation with the

       permission of the Court and upon notice to affected Creditors. If Debtor revokes or

       withdraws the Plan prior to the Effective Date, then the Plan shall be deemed null and void,

       and actions proposed to be taken in the Plan shall be deemed to have never been proposed

       or taken. In such event, nothing contained in the Plan shall be deemed to constitute a

       waiver or release of any claims by or against the Debtor or any other entity or to prejudice in

       any manner the rights of the Debtor or any entity in any further proceeding involving the

       Debtor. After confirmation, Debtor may, with the approval of the Court, and so long as such

       actions do not materially or adversely affect the interest of Creditors, remedy any defects,

       omissions or reconcile any inconsistencies in the Plan in whatever way is necessary to carry

       out the purposes of the Plan.




Page 18 of 27   DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                 VANDEN BOS & CHAPMAN, LLP
                                                                                         Attorneys at Law
                                                                                319 SW Washington Street, Suite 520
                                                                                   Portland, Oregon 97204-2690
                                                                                          (503) 241-4869
                                ARTICLE 11. -- EFFECT OF CONFIRMATION

                The effect of confirmation shall be as provided for in 11 U.S.C. §1141, and as

       otherwise set forth in the Plan.

                                          ARTICLE 12. -- DISCHARGE

                Debtor will receive a discharge of Debtor's debts upon confirmation of the Plan

       pursuant to 11 U.S.C. § 1141, subject to any applicable exceptions to discharge under 11

       U.S.C. § 1141(d)(6).

                                           ARTICLE 13. -- DEFAULT

                13.1. General Provisions.

                Except as otherwise specifically provided in the Plan or as stated in Section 12.2, in

       the event Debtor shall default in the performance of any of its obligations under the Plan,

       then a claimant may pursue such remedies as are available at law or in equity including, but

       not limited to, any cross-default provisions in the applicable Creditor’s agreement with the

       Debtor. Except as set forth in a Creditor’s loan documents, an event of default occurring

       with respect to one Claim shall not be an event of default with respect to any other Claim.

       Nothing contained in the Plan shall limit the right of any party to reopen this case or to

       convert this case to a liquidation case under Chapter 7 of the Bankruptcy Code if cause for

       such relief exists.

                Debtor shall be entitled to written notice of any claimed default under the Plan and

       shall have twenty (20) days opportunity to cure. If such claimed default is cured within the

       twenty (20) days cure period, then such Creditor shall not be entitled to enforce any

       remedies which would otherwise be available on account of such default. If Debtor fails to

       cure within the twenty (20) days cure period, then such Creditor may seek such remedies as

Page 19 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
       are granted by law to enforce its rights arising under and pursuant to the Plan, including

       seeking an order to compel such performance. The default and cure provisions contained

       in the Plan shall supplement any provisions concerning default and cure contained in any

       other agreement between Debtor and any Creditor affected by the Plan.

                Notice of default shall be effective without leave of the Court and when served

       simultaneously via fax at the number shown below and mailed to both the Debtor and to the

       Debtor's attorney, if any, postage prepaid, at the following addresses:

                 Debtor:                               Fizz & Bubble, LLC
                                                       Kimberly A. Mitchell
                                                       27120 SW 95th Ave., Ste. 3280
                                                       Wilsonville, OR 97070

                 Debtor's Attorney:                    Douglas R. Ricks
                                                       VANDEN BOS & CHAPMAN, LLP
                                                       319 SW Washington, Suite 520
                                                       Portland, OR 97204
                                                       Telephone: (503) 241-4869
                                                       Fax: (503) 241-3731


                13.2. Special Tax Creditor Provisions.

                If the Debtor fails to make any payment of any tax, or any Plan payments to any

       governmental unit (including, but not limited to, the Internal Revenue Service or the Oregon

       Department of Revenue) within 10 days of the due date, including accruing employment tax

       deposits, or if the Debtor fails to file a federal tax or state return by the due date, then the

       relevant governmental unit my declare that the Debtor is in default of the Plan. This benefits

       and obligations of this paragraph shall inure to the benefit of the Acquiring Entity upon

       assumption of Plan payments due to any governmental unit.




Page 20 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                Declaration of the default is to be mailed, in writing to the Debtor/Debtor's counsel.

       The Debtor shall be given 30 days to cure the default by paying all past due amounts, and

       filing/paying all past due tax returns to:

        IRS – Insolvency                            Oregon Department of Revenue
        M/S O240                                    PO Box 14725
        1120 SW Third Ave. Ste. G-044               Salem, OR 97309-5018
        Portland, OR 9704-2871


       Any and all Notices of Federal Tax Liens (NFTL) in favor of the United States under 26

       U.S.C. 6321, as well as any NFTL’s filed pursuant to 26 U.S.C. 6323 or any and all tax liens

       in favor of other governmental units, shall remain in effect against all property or rights to

       property of the Debtor and of the estate, until all taxes provided for in the Plan are paid in

       full or otherwise satisfied.

           ARTICLE 14. -- OBJECTIONS TO CLAIMS AND DETERMINATION OF SECURED

                                                     STATUS

                The Debtor retains the right to object to the Claim of any Creditor. Notwithstanding

       any other provision of the Plan specifying a date or time for payment or distribution of

       consideration hereunder, payments and distributions for any Claim that at such date or time

       is disputed, unliquidated, or contingent, or the nature, extent, or value of the Collateral

       securing such Claim is subject to a pending proceeding, shall not be made until an order

       with respect to such objection, estimation, or valuation becomes final, whereupon such

       payments and distribution shall be made promptly in accordance with such order and the

       Plan provided however, that any undisputed amount owed on a Disputed Claim shall be

       paid as if the undisputed amount were an Allowed Claim. The date by which the Debtor or

       any interested party must file objections to Claims, shall be the first Business Day after 120

Page 21 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
       days after the Effective Date. Objections to claims not filed by the Claims Objection Bar

       Date shall be deemed waived. Any timely filed Claim not objected to within 120 days of the

       Effective Date, unless such deadline is extended in writing by the consent of the affected

       Creditor, or by order of the Court for cause, shall be conclusively deemed allowed.

                                ARTICLE 15. -- RESERVATION OF POWERS

                Nothing in the Plan shall be deemed to constitute a waiver of the powers of Debtor

       under Chapters 3 and 5 of Title 11 of the United States Code. The Debtor shall retain after

       confirmation all powers granted by such Title to the Debtor with respect to avoidance of

       liens or transfers, recovery of property, and subordination of Claims.

                                 ARTICLE 16. -- WAIVER OF PROVISIONS

                After entry of the Confirmation Order and except as otherwise specifically set forth in

       the Plan, any term of the Plan may be waived by the party benefitted by the term, but only in

       a writing signed by the waiving party, which will be effective without notice or Court

       approval.

                              ARTICLE 17. -- RETENTION OF JURISDICTION

                Notwithstanding the entry of the order confirming the Plan, the Court shall retain

       jurisdiction of this Chapter 11 case pursuant to and for the purposes set forth in 11 U.S.C.

       §1127(b) and (a) to classify the Claim of any Creditor, reexamine Claims which have been

       allowed for voting purposes and determine any objection that may be filed to Claims; (b) to

       determine requests for payment of Claims entitled to priority under § 507(a)(2) of the Code,

       including compensation and reimbursement of expenses in favor of professionals employed

       at the expense of the estate; (c) to avoid transfers or obligations and to subordinate Claims

       under Chapter 5 of the Bankruptcy Code; (d) to approve the assumption, assignment of

Page 22 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
       rejection of executory contracts and unexpired leases pursuant to 11 U.S.C. §§ 365 and

       1123; (e) to resolve all controversies and disputes regarding the interpretation of the Plan;

       (f) to implement the provisions of the Plan and enter orders in aid of confirmation; (g) to

       adjudicate any and all adversary proceedings and contested matters pending or hereafter

       commenced in this Chapter 11 case; (h) to enter a final decree closing this Chapter 11 case;

       for such other matters as may be set forth in the Confirmation Order; and (i) to determine

       the nature and extent of Debtor's ownership, or rights in property held by the Debtor as of

       the Petition Date, including but not limited to actions to quiet title.

                                 ARTICLE 18. -- SECTION 1129(b) REQUEST

                If the requirements of all provisions of 11 U.S.C. §1129(a), except Paragraph 8

       thereof, are met with regard to the Plan, Debtor hereby requests confirmation of the Plan

       pursuant to 11 U.S.C. §1129(b). To the extent that the Court declines to confirm the Plan,

       the Debtor will request a reasonable period of time to submit an amended plan to address

       the grounds upon which confirmation was denied.

                                     ARTICLE 19. -- MISCELLANEOUS

                19.1. Headings.

                The headings in the Plan are for convenience of reference only and shall not limit or

       otherwise affect meanings of the Plan.

                19.2. Notices.

                Unless otherwise agreed to between a Creditor and the Debtor or otherwise stated in

       the Plan, all notices required or permitted to be made in accordance with the Plan shall be

       in writing and shall be delivered personally or by regular or certified mail, return receipt

       requested. Notice to a holder of an Allowed Claim shall be directed to the address set forth

Page 23 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
       within its Proof of Claim filed with the Court, or if none, to its address set forth in the

       schedules prepared and filed with the Court, as amended. Notices shall be deemed given

       upon delivery, if personally delivered, and upon mailing, if mailed. Any person may change

       the address at which such person is to receive notices under the Plan by sending written

       notice, pursuant to the provisions of this section, to the Debtor and any other person to be

       charged with knowledge of such change.

                19.3. Reservation of Rights.

                Neither the filing of the Plan nor any statement nor provision contained herein, nor

       the taking by any Creditor of any action with respect to the Plan, shall, until the Effective

       Date, (a) be or be deemed to be an admission against interest and (b) be or be deemed to

       be a waiver of any rights any Creditors may have against Debtor or any of her Assets or any

       other Creditor, and, until the Effective Date, all such rights are specifically reserved. In the

       event that the Effective Date cannot be determined, neither the Plan nor any statement

       contained herein may be used or relied upon in any manner in any suit, action, proceeding

       or controversy within or without this Chapter 11 case involving Debtor.

                19.4. Computation of Time Periods.

                In computing any period of time prescribed or allowed by the Plan, the day or month

       of the act, event or default from which the designated period of time begins to run shall not

       be included. The last day or month of the period so computed shall be included. In the

       event that the last day is a Saturday, Sunday, or legal holiday, then the period shall run until

       the end of the next day that is not a Saturday, Sunday, or legal holiday.




Page 24 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                    VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
                                                                                    319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869
                19.5. Creditor's Change of Address.

                Any Creditor who fails to notify the Debtor in writing of that Creditor's change of

       address, with the result that the Debtor's communications to the Creditor are returned by the

       United States Postal Service for insufficient or improper address, shall forfeit that Creditor's

       rights to distributions made during the time of such failure, but will be entitled to amounts to

       be distributed after notifying the Debtor of the new or corrected address. The Debtor need

       not distribute property unclaimed within six (6) months of the final distribution.

                19.6. Utility Deposits.

                All utilities holding a Utility Deposit shall immediately after the Effective Date return or

       refund such Utility Deposit to the Debtor. At the sole option of the Debtor, any Utility Deposit

       that has not been refunded may be applied in satisfaction of payments due or to become

       due from the Debtor to a utility holding such Utility Deposit.

                19.7. Setoffs.

                Debtor may, but shall not be required to, set off against any Claim and the

       distributions to be made pursuant to the Plan in respect of such Claim, any Claims of any

       nature whatsoever which Debtor may have against the holder of such Claim, but neither the

       failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or

       release of any such Claim Debtor may have against such holder.

                19.8. Section 1146(a) Exemption.

                Pursuant to Section 1146(a) of the Bankruptcy Code, the issuance, transfer or

       exchange of any security under the Plan, or the execution, delivery or recording of an

       instrument of transfer pursuant to, in implementation of or as contemplated by the Plan, or

       the re-vesting, transfer or sale of any real property of Debtor pursuant to, in implementation

Page 25 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                     VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                                                                                     319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869
       of or as contemplated by the Plan, shall not be taxed under any state or local law imposing

       a stamp tax, transfer tax, or similar tax or fee. Consistent with the foregoing, each recorder

       of deeds or similar official for any city, county or government unit in which any instrument

       hereunder is to be recorded shall, pursuant to the Confirmation Order, be ordered and

       directed to accept such instrument without requiring the payment of any documentary stamp

       tax, deed stamps, transfer tax, intangible tax or similar tax.

                19.9. Recordable Order.

                The Confirmation Order shall be deemed to be in recordable form and shall be

       accepted by any recording officer for filing and recording purposes without further or

       additional orders, certifications or other supporting documents.

                19.10. Reserve Fund.

                The Debtor shall deposit into a segregated account and hold in trust all cash

       distributions reserved for the holders of Allowed Claims who have failed to claim

       distributions made pursuant to the Plan and holders of Disputed Claims. Cash reserved for

       Disputed Claims shall be distributed to the holders thereof as and to the extent such Claims

       become Allowed Claims. For a period of one year following a distribution pursuant to the

       Plan, cash or other property that is unclaimed following such distribution shall be distributed

       to the holders of Allowed Claims entitled thereto upon presentation to the Debtor of

       satisfactory proof of entitlement. After expiration of the one-year period (i) the holders of

       Allowed Claims entitled to unclaimed property will no longer be entitled thereto, (ii) the

       Allowed Claims of such holders shall be deemed disallowed and (iii) the then remaining

       amount of such unclaimed property with respect to such distribution shall become the

       property of the Debtor.

Page 26 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                  VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                                                                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869
                19.11. Effectuating Documents and Further Transactions.

                Debtor shall execute, deliver, file, or record such contracts, instruments,

       assignments, and other agreements or documents, and take or direct such actions as may

       be necessary or appropriate to effectuate and further evidence the terms and conditions of

       the Plan.

                Dated: July 7, 2020

                                                  Respectfully submitted:

                                                  Fizz & Bubble, LLC


                                                  By: /s/Kimberly A. Mitchell
                                                      Kimberly A. Mitchell,
                                                      Debtor-in-Possession

       VANDEN BOS & CHAPMAN, LLP



       By:/s/Douglas R. Ricks
         Douglas R. Ricks, OSB 044026
         Of Attorneys for Debtor-in-Possession




Page 27 of 27    DEBTOR'S PLAN OF REORGANIZATION (Dated: 07/07/20)                   VANDEN BOS & CHAPMAN, LLP
                                                                                            Attorneys at Law
                                                                                   319 SW Washington Street, Suite 520
                                                                                      Portland, Oregon 97204-2690
                                                                                             (503) 241-4869
EXHIBIT A
                                    EXHIBIT A - DEFINITIONS

        Definitions of certain terms used in the Plan are set forth below. Other terms are defined
in the text of the Plan. In either case, when a defined term is used, the first letter of each word in
the defined term is capitalized.

        Acquiring Entity shall mean a corporation formed on or before the Effective Date which
shall issue shares on account of cash from new investors and in exchange for Claims of certain
Creditors. Such cash investment will be used to fund a purchase of the Assets of the Debtor
and of the bankruptcy estate, thereby funding distributions to Creditors under the Plan.

       Administrative Claim shall mean: every cost or expense of administration of the
Reorganization Case, including any actual and necessary post-petition expenses of preserving
the Estate; any Claim, including, but not limited to, allowed claims for compensation of
professionals made pursuant to Section 330, 331 and 503(b) and of the Code, entitled to priority
pursuant to Section 364 or Sections 503 and 507(a)(2) of the Code. Administrative Claim shall
not include Claims for compensation of professionals for services rendered after the Effective
Date.

       Allowed Claim shall mean a Claim (a) in respect of which a Proof of Claim has been filed
with the Court within the time set by the Court, or (b) which appears on the schedules and lists of
Creditors prepared and filed with the Court, as amended, and is not listed as disputed,
contingent, unliquidated or unknown as to amount. No Claim shall be considered an Allowed
Claim if an objection to the allowance thereof is interposed at any time and such objection has
not been denied by an order or judgment that is no longer subject to appeal and as to which no
appeal is pending.

       Allowed Secured Claim shall mean an Allowed Claim secured by a lien, security
interest, or other charge against or interest in property in which Debtor has an interest or that is
subject to setoff under Section 553 of the Code, to the extent of the value (as set forth in the
Plan, of if no value is specified, as determined in accordance with Section 506(a) of the Code) of
the interest of a holder of such Allowed Claim in Debtor's interest in such property or to the
extent of the amount subject to setoff, as the case may be or to the extent permitted by Section
1111(b) of the Code, if applicable.

      Allowed Unsecured Claim shall mean any Allowed Claim that is not an Allowed Secured
Claim, including the Allowed Unsecured Claims of undersecured Creditors and Allowed
Unsecured Claims arising upon rejection of an unexpired lease or executory contract.

       Assets shall mean real and personal property of Debtor, whether acquired pre-petition, or
post-petition, whether tangible or intangible, including, but not limited to, all land, buildings,
fixtures, trade fixtures, accounts, contract rights, general intangibles, payment intangibles,
commercial tort claims, rights to payment of every kind, including rights to tax refunds,
equipment, motor vehicles, goods, machinery, inventory, farm products, chattel paper, leases,
conditional sales agreements, cash, deposit accounts, notes, documents, documents of title,
instruments, securities, shares of capital stock, capital equities, and other securities of and
Claims against any corporation, joint venture, partnership, or individual or individuals, pledges


EXHIBIT A, Page 1 of 4
and agreements to pledge, rights in and Claims under insurance policies, letters of credit,
trademarks, trade names, trade styles, licenses, customer lists, good will, bills of lading,
warehouse receipts and trust receipts, and all renewals, replacements, substitutions, additions,
accessions, rents, issues, and products and proceeds (whether due to voluntary or involuntary
disposition) of the foregoing. Assets also includes Avoidance Claims held by Debtor under the
Bankruptcy Code.

       Avoidance Claims shall mean the Debtor's rights under Chapter 5 of the Bankruptcy
Code to recover avoidable transfers, including but not limited to preferential and fraudulent
transfers.

        Claim shall mean any right to payment, or right to an equitable remedy for breach of
performance if such breach gives rise to a right of payment, against Debtor in existence on the
Petition Date, whether or not such right to payment or right to an equitable remedy is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, secured or unsecured.

       Claims Objection Bar Date shall mean the date by which the Debtor or any interested
party must file objections to Claims, which shall be the first Business Day after 120 days after
the Effective Date.

     Code shall mean the Bankruptcy Code, 11 U.S.C. Section 101 et seq., and any
amendments thereto.

      Collateral shall mean, with respect to any Allowed Secured Claim, the property that
secures such Claim.

       Confirmation Date shall mean the date of entry of the Confirmation Order.

       Confirmation Order shall mean the order confirming the Plan pursuant to §1129
of the Code.

        Court shall mean the United States District Court for the District of Oregon having
jurisdiction over this Chapter 11 case and, to the extent of any reference made pursuant to 28
U.S.C. § 157, the United States Bankruptcy Court for the District of Oregon, and any court
having competent jurisdiction to hear appeals therefrom, including the Bankruptcy Judge
presiding over the case.

       Creditor shall mean any person holding a Claim against Debtor.

      Creditors shall mean all Creditors of the Debtor holding Claims for unsecured debts,
secured debts, liabilities, demands or Claims of any character whatsoever.

       Debtor shall mean Fizz & Bubble, LLC.

       Debtor-in-Possession shall mean Debtor.




EXHIBIT A, Page 2 of 4
       Designated Parties at any particular time shall mean (i) the Debtor; and (ii) all Creditors
and Lienholders who file with the Court and serve copies thereof on the Debtor as provided in
the Plan, a request that all notices under the Plan after the Effective Date be given to them.

       Disputed Claim shall mean every Claim that is not an Allowed Claim.

       Effective Date shall mean the thirtieth (30th) day after the date on which the order
confirming the Plan is entered by the Clerk of the Bankruptcy Court, provided that there is no
stay of such order then in effect; or if a stay is then in effect, then the date on which the order
confirming the Plan become a Final Order.

       Final Order shall mean an order or judgment of the Bankruptcy Court which has not been
reversed, stayed, modified, or amended, and as to which the time to appeal or seek review has
expired and as to which no appeal or petition for review is pending; or an order or judgment
which has been reversed, modified or amended and as to which the time to appeal or seek
further review has expired and no further appeal or petition for review is pending.

       Petition Date shall mean November 4, 2019.

       Plan shall mean the Plan of Reorganization and all exhibits hereto, which are
incorporated by reference, together with any modifications which may be made from time to time
in accordance with Section 1127 of the Code.

       Priority Claim shall mean a Claim having priority as defined in 11 U.S.C. §507.

       Pro rata shall mean, with respect to any distribution to be distributed to holders of any
class of Allowed Claims, the same proportion that such Claim bears to the aggregate dollar
amount of (i) all Allowed Claims in that class, and (ii) all Claims in that class which are subject to
dispute on such date, but excluding any Claim as to which the holder has voluntarily
subordinated the right to distribution.

        Secured Claim shall mean that portion of a Claim secured by a lien, security interest, or
other charge against, or interest in, property in which Debtor has an interest or that is subject to
setoff under Section 553 of the Bankruptcy Code, to the extent of the value of such property as
set forth in the Plan, or if no value is specified, as determined in accordance with Section 506(a)
of the Bankruptcy Code, or to the extent permitted by Section 1111(b) of the Bankruptcy Code, if
applicable.

      Secured Creditors shall mean all Creditors who hold a lien, security interest, or other
incumbrance which has been properly perfected as required by law with respect to property
owned by the Debtor.

       Third-Party Claims shall mean all Claims, if any, Debtor may have against any person or
entity arising at law or equity, including Claims against insiders, excluding Claims arising under
the Bankruptcy Code. Such Claims include, but are not limited to, the prepetition Claims against
Star Funding, Net.Finance, LLC, Mark Garrison, Nancy J. Kinney, and NOWCFO and the
postpetition Claims against Kohl’s Inc. and Harsch Investment Properties, LLC.



EXHIBIT A, Page 3 of 4
     Unsecured Claim shall mean any Claim which is not a Priority Claim, Secured Claim,
Warranty Claim, Administrative Claim or Administrative Trade Claim.




EXHIBIT A, Page 4 of 4
EXHIBIT B
In re Fizz Bubble, LLC;                         FIZZ BUBBLE, LLC
Ch 11 Case No. 18-60234-dwh11
                                   LEASES AND EXECUTORY CONTRACTS
                                    TO BE ASSUMED AND/OR REJECTED




    NO.                        LEASES/EXECUTORY CONTRACTS                                   ASSUMED REJECTED


     1
          Hitachi Capital - Lease of Hobart A-200 Mixer S/N 31-1204-870 and accessories
          and Hobart A-200 Mixer S/N 31-1203-712;                                              X
     2    Hitachi Capital - Lease of Floor Mixer and Bun Sheet
                                                                                               X
     3    Lease Direct - De Lage Landen Financial - Lease of Doosan S/N
          FBA11239001304 and Hannibal Pallet Racking (Forklift)
                                                                                               X
     4    Lease Direct - De Lage Landen Financial - Lease of Doosan
          Material Handling Machine (Forklift) S/N FBA031350-01623; contract dated 2/5/19
                                                                                               X
     5    Pacific Office Automation - Lease of Konica Minolta C754e Copier System and
          Pitney Bowes DM125 Mailing Machine                                                   X
     6    Pawnee Leasing - Lease of Seal A Tron Shrink Wrap Machine                            X
     7    Penske Truck Leasing - Lease of 2019 International Dura Star 4300 SADC
          Dryvan Morgan Aluminum                                                               X
     8    Subaru - Lease of 2018 Subaru Forester                                               X
     9    Toyota Commercial Finance - Lease of Toyota Pallet Jack Model 8HBW23
          S/N 31173
                                                                                               X
     10   Toyota Financial Services - Lease of 2019 Toyota Tundra Truck                        X
     11   Video Jet - Lease of Date Coder
                                                                                               X
     12   Kohl's - Contract for Pre-Payment of goods                                                   X
     13   Tualatin Industrial Ventures - Lease of warehouse located at 10778 SW
          Manhasset Dr, Tualatin, OR                                                                   X
     14   Harsch Investment Property - Lease of main office located at 27120 SW
          95th Ave Ste 3280 Wilsonville OR                                                             X




                                                                                                           7/2/2020
Exhibit B - Page 1 of 1                                                                                     1:05 PM
